Case 18-24170-AJC Doc 43 Filed 01/31/19 Page 1 of 21

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

IN RE: } CASE NUMBER
} 18-24170-ajc

ASTOR EB-5, LLC }
} JUDGE A. JAY CRISTOL
}

DEBTOR. } CHAPTER 11

DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

FOR THE PERIOD
FROM December | 2018 TO December 30 2018

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

fell ALT

Attorney for Debtor’s Signature

Debtor's Address Attorney's Address
and Phone Number: and Phone Number:
956 Washington Ave Miami Beach FL 33139 701 Brickell Ave, Ste 2000, Miami FL 33131

 

305-529-9380

 

 

 

 

 

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20" day of
the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http: //www.usdoj.gov/ust/r21 /reg info.htm

1) Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQs)http://www.usdoj.gov/ust/

 

MOR-]
Case 18-24170-AJC Doc 43 Filed 01/31/19 Page 2 of 21

SCHEDULE OF RECEIPTS AND DISBURSEMENTS
FOR THE PERIOD BEGINNING Nevember 1 2018 AND ENDING Noxensber 36 2018
DeCenhe-~ “December

 

 

 

 

 

 

fetmhow D2@eeurher
Name of Debtor: Astor EB-5, LLC Case Number
Date of Petition: — i] -1¥-1¥
CURRENT CUMULATIVE
MONTH PETITION TO DATE
1. FUNDS AT BEGINNING OF PERIOD -482.20 (a) (b)
2. RECEIPTS:
A. Cash Sales
Minus: Cash Refunds (-)

 

Net Cash Sales
B. Accounts Receivable
C. Other Receipts (See MOR-3) 6384.99
(If you receive rental income,

you must attach a rent roll.)

 

 

 

 

 

 

 

 

3. TOTAL RECEIPTS (Lines 2A+2B+2C) : 6384.99
4, TOTAL FUNDS AVAILABLE FOR
OPERATIONS (Line 1 + Line 3) 5902.79
5. DISBURSEMENTS
. Advertising
. Bank Charges 94
. Contract Labor
. Fixed Asset Payments (not incl. in “N’”)
. Insurance 3465
. Inventory Payments (See Attach. 2)
Leases
. Manufacturing Supplies
Office Supplies 15.99

Payroll - Net (See Attachment 4B)
. Professional Fees (Accounting & Legal)

Rent
. Repairs & Maintenance

Secured Creditor Payments (See Attach. 2)
. Taxes Paid - Payroll (See Attachment 4C)
Taxes Paid - Sales & Use (See Attachment 4C)
. Taxes Paid - Other (See Attachment 4C)
. Telephone
Travel & Entertainment
. U.S. Trustee Quarterly Fees
. Utilities
. Vehicle Expenses

W. Other Operating Expenses (See MOR-3) 2284.99

6. TOTAL DISBURSEMENTS (Sum of 5A thru W) 5859.98
7. ENDING BALANCE (Line 4 Minus Line 6) 42.81 (c) (c)

 

 

 

cece er
nee
tte
eaten
rrp
so tntemteintnentpteenattintinnennmsnitnniiennt
rete
REE
cnn NEInEIErEren rE
inn
Eee eee
_—

 

 

KOM MROMOZEUO RAS TOMmmMyODD>

 

 

I declare under penalty of perjury that this statement and the accompanying documents and reports are
true and correct to the best of my knowledge and belief.

this 3) day of Jem 201% Nas Al
(Signature)
(a)This number is carried forward from last month’s report. For the first report only, this number will be the
balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
the petition.
(c)These two amounts will always be the same if form is completed correctly.

 

MOR-2
Case 18-24170-AJC Doc 43 _ Filed 01/31/19 Page 3 of 21

MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)

Detail of Other Receipts and Other Disbursements

 

 

 

 

 

 

 

 

 

 

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.
Cumulative

Description Current Month Petition to Date

Partner Capital 907

City National Bank 3345.16

Amazon credit 38.52

TOTAL OTHER RECEIPTS 4290.68 _

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

Source
Loan Amount of Funds Purpose Repayment Schedule
OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
SW.

Cumulative
Description Current Month Petition to Date

 

 

 

 

 

 

 

 

 

TOTAL OTHER DISBURSEMENTS

 

NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.

MOR-3
Case 18-24170-AJC Doc 43 _ Filed 01/31/19 Page 4 of 21

Astor EB-5, LLC

01/28/19 Balance Sheet Standard
As of December 31, 2018

ASSETS
Current Assets
Checking/Savings
BOA
CNB-Operating

Total Checking/Savings

Other Current Assets
Cash-Suntrust Escrow
Loan Receivable

Total Other Current Assets

Total Current Assets

Fixed Assets

OS&E
Guestroom
Guestroom Flooring
Rooms
Mini Bar
Room Safe
OS&E - Other

Total OS&E

Construction
Room & Other Areas
Construction - Other

Total Construction

FF&E
Furniture and Equipment
Guestroom
Guestroom & Public Areas
Other Areas
Public Area
FF&E - Other

Total FF&E

Accumulated Depreciation
Buildings and Improvements

Total Fixed Assets

Other Assets

Dec 31, '18

 

117.97
-858.18

 

~740.21

0.02
20,000.00

20,000.02

 

 

19,259.81

35,521.54
28,452.88
51,525.40
12,558.00

5,082.00
29,352.96

162,492.78

 

70,255.82
59,681.09

129,936.91

352,206.68
274,072.75
60,942.01
18,452.33
8,548.81
161,823.09

876,045.67

-1,100,938.00
5,829,005.91

 

5,896,543.27

Page 1
Case 18-24170-AJC Doc 43 Filed 01/31/19 Page 5 of 21

Astor EB-5, LLC

01/28/19

Balance Sheet Standard

As of December 31, 2018

Deposits
Deposit-FPL

Loan Costs-Accum Amortizat...

Loan Costs
Partner Subscriptions

Total Other Assets

TOTAL ASSETS

LIABILITIES & EQUITY
Liabilities
Current Liabilities
Accounts Payable
Accounts Payable

Total Accounts Payable

Credit Cards
CitiBusiness AAdvantage

Total Credit Cards

Other Current Liabilities
Stale Checks
Transfer

Total Other Current Liabilities

Total Current Liabilities

Long Term Liabilities
Loan Payable

Loan Payable-Astor EB5 Fun...

Total Long Term Liabilities

Total Liabilities

Equity

Partner Capital
Roberto Mazza
Fiavio Maronese
Gela Kovalsky
Irak Ferreira
Israel Ferreira
Jaime Salinas
Jose Amorim

‘ Dec 31,18

 

25,000.00
10,112.00
~33,333.00
50,000.00
700,000.00

751,779.00

 

 

6,667,582.08
Sa aaa aero

269,376.99
269,376.99

 

12,545.90
12,545.90

 

9,144.76
1,296.60

10,441.36

 

 

292,364.25

333,138.50
4,430,025.00

4,763,163.50

 

 

5,055,527.75

525,000.00
550,000.00
550,000.00
550,000.00
550,000.00
550,000.00
550,907.00

Page 2
Case 18-24170-AJC Doc 43 Filed 01/31/19 Page 6 of 21

Astor EB-5, LLC
01/28/19 Balance Sheet Standard
As of December 31, 2018

Xiaoling Su
Xiaru Yuan
Zoriada Yanez
Fabiola Renza
David J Hart

Total Partner Capital

Retained Earnings
Net income

Total Equity

TOTAL LIABILITIES & EQUITY

Dec 31,'18

 

550,000.00
550,000.00
550,000.00
550,000.00

31,905.00

6,057,812.00

~4,337,495.79
- 108,261.88

1,612,054.33

 

 

6,667,582.08
acerca

Page 3
01/28/19

Case 18-24170-AJC Doc 43 _ Filed 01/31/19 Page 7 of 21

Astor EB-5, LLC

Profit and Loss Standard

December 2018

Ordinary Income/Expe...
Expense
Office Supplies
Bank Service Charges
Insurance Expense

Total Expense
Net Ordinary Income

Net Income

Dec '18

 

62.00
769.84

831.84

 

 

-831.84

 

~831.84

 

 

Page 1
Case 18-24170-AJC Doc 43 Filed 01/31/19 Page 8 of 21

ATTACHMENT 1
MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
Name of Debtor: Case Number:
Reporting Period beginning Period ending

ACCOUNTS RECEIVABLE AT PETITION DATE:

 

ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

Beginning of Month Balance $ (a)
PLUS: Current Month New Billings
MINUS: Collection During the Month $ (b)
PLUS/MINUS: Adjustments or Writeoffs §$ *
End of Month Balance $ (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:

 

 

POST PETITION ACCOUNTS RECEIVABLE AGING
(Show the total for each aging category for all accounts receivable)

0-30 Days 31-60 Days 61-90 Days Over 90Days Total

$ $ $ $_ $ ___(c)

 

For any receivables in the “Over 90 Days” category, please provide the following:

Receivable
Customer Date Status (Collection efforts taken, estimate of collectibility,
write-off, disputed account, etc.)

 

 

 

 

 

 

(a)This number is carried forward from last month’s report. For the first report only, this number will be
the balance as of the petition date.

(b)This must equal the number reported in the “Current Month” column of Schedule of Receipts and
Disbursements (Page MOR-2, Line 2B).

(c)These two amounts must equal.

MOR-4
Case 18-24170-AJC Doc 43 Filed 01/31/19 Page 9 of 21

 

 

ATTACHMENT 2
MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT
Name of Debtor: Case Number:
Reporting Period beginning Period ending

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.

POST-PETITION ACCOUNTS PAYABLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Days
Incurred Outstanding Vendor Description Amount
TOTAL AMOUNT _ ____(b)

CI Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
documentation.

 

ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance $ (a)
PLUS: New Indebtedness Incurred This Month  $
MINUS: Amount Paid on Post Petition,

 

 

 

 

Accounts Payable This Month $
PLUS/MINUS: Adjustments $ *
Ending Month Balance $ (c)

 

*For any adjustments provide explanation and supporting documentation, if applicable.

 

SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).

 

 

 

 

 

 

Number Total
Date of Post Amount of
Secured Payment Amount Petition Post Petition
Creditor/ Due This Paid This Payments Payments
Lessor Month Month Delinquent Delinquent
TOTAL en (:))

 

(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).

(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).

MOR-5
Case 18-24170-AJC Doc4s ced P}/31/19 Page 10 of 21
INVENTORY AND FIXED ASSETS REPORT

Name of Debtor: Case Number:
Reporting Period beginning Period ending

INVENTORY REPORT
INVENTORY BALANCE AT PETITION DATE: $
INVENTORY RECONCILIATION:

Inventory Balance at Beginning of Month

$ (a)
PLUS: Inventory Purchased During Month $

$

$

 

MINUS: Inventory Used or Sold
PLUS/MINUS: Adjustments or Write-downs
Inventory on Hand at End of Month $

 

 

METHOD OF COSTING INVENTORY:

 

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

 

INVENTORY AGING
Less than 6 6 months to Greater than Considered
months old 2 years old 2 years old Obsolete Total Inventory
% % % % = 100%*

 

* Aging Percentages must equal 100%.
C]_ Check here if inventory contains perishable items.

Description of Obsolete Inventory:

 

 

FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: (b)
(Includes Property, Plant and Equipment)

 

BRIEF DESCRIPTION (First Report Only):

 

 

FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month
MINUS: Depreciation Expense
PLUS: New Purchases
PLUS/MINUS: Adjustments or Write-downs
Ending Monthly Balance

(a)(b)

 

 

 

1 |F | 1 |

 

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:

 

 

(a)This number is carried forward from last month’s report. For the first report only, this number will be the
balance as of the petition date.

(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.

MOR-6
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 11 of 21
ATTACHMENT 4A
MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: Astor EB-5, LLC Case Number:
Reporting Period beginning December 1 2018 Period ending December 31, 2018
Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r2 l/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from

the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

 

 

 

 

 

NAME OF BANK: Bank of America BRANCH:
ACCOUNT NAME: ACCOUNT NUMBER: 2290 5650 3992
PURPOSE OF ACCOUNT: OPERATING

Ending Balance per Bank Statement $117.97

Plus Total Amount of Outstanding Deposits $_0

Minus Total Amount of Outstanding Checks and other debits $ 0

Minus Service Charges $_0

Ending Balance per Check Register $117.97 __**(a)

*Debit cards are used by__ David J. Hart

**If Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: (CI Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

$ Transferred to Payroll Account
$ Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
“Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

MOR-7
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 12 of 21
ATTACHMENT 5A

CHECK REGISTER - OPERATING ACCOUNT

 

 

 

Name of Debtor: Astor EB-5, LLC Case Number: 18-24170-AJC
Reporting Period beginning December 1 2018 Period ending December 31.2018 _
NAME OF BANK: Bank of America BRANCH:

ACCOUNT NAME:

 

ACCOUNT NUMBER: 2290 5650 3992
PURPOSE OF ACCOUNT: OPERATING
Account for all disbursements, including voids, lost checks, stop payments, etc. In the

alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT
12/10/18 amazon.com automatic order payment 38.52
12/19/18 Wire Just Insurance Brokers Flood Insurance 4115
TOTAL $ 4153.52

MOR-8
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 13 of 21

ATTACHMENT 4B
MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT
Name of Debtor: Case Number:
Reporting Period beginning Period ending
Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank

Activity. A standard bank reconciliation form can be found at
http://www.usdoj.gov/ust/r2 |/reg_info.htm.

 

 

 

 

NAME OF BANK: BRANCH:
ACCOUNT NAME: ACCOUNT NUMBER:
PURPOSE OF ACCOUNT: PAYROLL
Ending Balance per Bank Statement $
Plus Total Amount of Outstanding Deposits $
Minus Total Amount of Outstanding Checks and other debits $ 7
Minus Service Charges $
Ending Balance per Check Register $ **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:
The following disbursements were paid by Cash: ( [1] Check here if cash disbursements were authorized
by United States Trustee)

 

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

The following non-payroll disbursements were made from this account:

Date Amount Payee Purpose Reason for disbursement from this
account

 

 

 

 

 

 

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
“Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

MOR-9
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 14 of 21

ATTACHMENT 5B
CHECK REGISTER - PAYROLL ACCOUNT

 

 

 

 

Name of Debtor: Case Number:
Reporting Period beginning Period ending
NAME OF BANK: BRANCH:
ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT: PAYROLL

 

Account for all disbursements, including voids, lost payments, stop payment, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL $e

MOR-10
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 15 of 21

MOR-11
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 16 of 21

ATTACHMENT 4C
MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT
Name of Debtor: Case Number:
Reporting Period beginning Period ending
Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee website,

http://www.usdoj.gov/ust/r2 1/index.htm.

NAME OF BANK: BRANCH:

 

ACCOUNT NAME: ACCOUNT NUMBER:

 

PURPOSE OF ACCOUNT: TAX

Ending Balance per Bank Statement
Plus Total Amount of Outstanding Deposits
Minus Total Amount of Oustanding Checks and other debits
Minus Service Charges

Ending Balance per Check Register

I? | [A |A |
*

**(a)
*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid by Cash: (( Check here if cash disbursements were authorized by
United States Trustee)
Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

The following non-tax disbursements were made from this account:

Date Amount Payee Purpose Reason for disbursement from this account

 

 

 

 

 

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
“Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

MOR-12
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 17 of 21

ATTACHMENT 5C

CHECK REGISTER - TAX ACCOUNT

 

 

 

 

 

Name of Debtor: Case Number:
Reporting Period beginning Period ending
NAME OF BANK: BRANCH:
ACCOUNT NAME: ACCOUNT #
PURPOSE OF ACCOUNT: TAX

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.

http://www.usdoj.gov/ust/

 

 

 

 

 

 

 

 

 

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT
TOTAL (d)
SUMMARY OF TAXES PAID
Payroll Taxes Paid en (:))
Sales & Use Taxes Paid (b)
Other Taxes Paid (c)
TOTAL (d)

(a) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
(Page MOR-2, Line 50).

(b) This number is reported in the “Current Month” column of Schedule or Receipts and Disbursements
(Page MOR-2, Line 5P).

(c) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
(Page MOR-2, Line 5Q).

(d) These two lines must be equal.

MOR-13
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 18 of 21

ATTACHMENT 4D
INVESTMENT ACCOUNTS AND PETTY CASH REPORT
INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
and bonds, etc., should be listed separately. Attach copies of account statements.

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Negotiable
Current
Instrument Face Value Purchase Price Date of Purchase Market Value
TOTAL (a)
PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

(Column 2) (Column 3) (Column 4)

Maximum Amount of Petty Difference between
Location of Amount of Cash Cash On Hand (Column 2) and
Box/Account in Drawer/Acct. At End of Month (Column 3)
TOTAL $ (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation

 

 

 

 

TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a+b) §
(c)

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the

amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
MOR-2, Line 7).

MOR-14
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 19 of 21

ATTACHMENT 6
MONTHLY TAX REPORT
Name of Debtor: Case Number:
Reporting Period beginning Period ending
TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

 

 

 

 

 

 

 

 

 

 

 

Name of Date Date Last

Taxing Payment Tax Return) Tax Return
Authority Due Description Amount Filed Period
TOTAL $ :

MOR-15
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 20 of 21

ATTACHMENT 7
SUMMARY OF OFFICER OR OWNER COMPENSATION
SUMMARY OF PERSONNEL AND INSURANCE COVERAGES
Name of Debtor: Astor EB-5, LLC Case Number: 18-24170-AJC
Reporting Period beginning 12-1-18 Period ending 12-31-18
Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,

insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.

 

 

 

 

 

 

 

 

 

 

Payment
Name of Officer or Owner Title Description Amount Paid
David Hart Manager 0
PERSONNEL REPORT
Full Time Part Time

Number of employees at beginning of period __0 __0
Number hired during the period 0 0
Number terminated or resigned during period 0 0
Number of employees on payroll at end of period 0 0

 

 

CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers’ compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).

 

 

Agent Date
and/or Phone Policy Coverage Expiration Premium
Carrier Number Number Type Date Due
Just Insurance Brokers 305-418-4701 CPS2954018 General Liability 02/28/1911/30/18

& Property
Just Insurance Brokers 305-418-4701 2501611 Flood 12/19/19 12/19/18

 

 

 

The following lapse in insurance coverage occurred this month:

Policy Date Date
Type Lapsed Reinstated Reason for Lapse

 

 

 

Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.

MOR-16
Case 18-24170-AJC Doc43_ Filed 01/31/19 Page 21 of 21

ATTACHMENT 8

SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported
on this report, such as the sale of real estate (attach closing statement): (2) non-financial transactions, such as the
substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management, etc.
Attach any relevant documents.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

We anticipate filing a Plan of Reorganization and Disclosure Statement on or before

MOR-17
